DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Status of Claims 

1.	Claims 1-13 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-13 are directed to combining use of at least two medical examinations.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims could also be considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-3 are directed to a medical user interface configured to receive and send data, claims 4-10 are directed to a method including at least one step, claims 11 and 12  are directed to a device comprising a display, and claim 13 is directed to a computer-readable storage medium containing a computer.  Accordingly, the claims fall within the four statutory categories of inventions (an apparatus, a process and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework.
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
	Regarding representative independent claim 1, the claim sets forth an interface comprising:
	send medical display data to be displayed on the display; 
an input device for receiving instructions of a user; 
data connect with the medical examination systems; 
a) create the display data and send the display data to the display; 
b) process the instructions from a user; and 
c) send control data to the medical examination systems, or to receive and process medical examination data received from the medical examination systems.

The above-recited limitations set forth an arrangement where data is received with regard to a medical examination of a patient. This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The above-recited limitations set forth an arrangement where data is input, received, processed and sent. This arrangement amounts to an observation and opinion.  The claims could also be considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do recite additional limitations:  
	An interface
A computer
	A display
	A computer-readable medium
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0016]	The data interfaces, and especially also the communication interface may be realized by the same hardware. For example, in the case the user interface is a cloud system, the data/communication interfaces could be realized as network interfaces (e.g. WLAN or LAN). However, in the case the UI is a program running on a computing unit (e.g. a tablet computer), the interfaces could be different interfaces, like a graphical databus for the display data interface, a databus connection with a touch display (or another input device) for the input data interface and a network interface for the connection interface. However, the communication interface could also be wire-bound (e.g. an USB-interface) for connecting the UI to a system by data-wire.
[0051]	In a preferred aspect according to the disclosure, components of the UI are part of a data-network, wherein preferably the data-network and scanners (e.g. the magnetic resonance imaging scanners or CT scanners) are in data-communication with each other, wherein the data-network preferably comprises parts of the internet and/or a cloud-based computing system, wherein preferably the UI according to the disclosure or a number of components of the UI is realized in or controlled by this cloud-based computing system. For example, the main components of the UI are aligned in form of a “server” that collects all relevant information about all relevant patients and is able to control all relevant examination systems. This “server” is able to connect and communicate with clients. These clients are display and input devices (e.g. tablet computers). The information that is sent to the display of a device and the control functions that can be executed by the device are depending on an individual allowance of this device. Thus, an operator can connect the device with the respective log-in information and the device can perform actions (display or control) depending from the access rights of the operator. Regarding a patient, the server recognizes a client assigned to a patient and sends only data to this client that is connected with this patient. It should be noted that it is preferred that an operator may log-in on a patient device and use this with his/her own access rights.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	

The dependent claims 2, 3, 5-10, and 12 are merely receiving additional patient data, tracking the patient and displaying the data. This arrangement amounts to managing personal behaviors.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).  This arrangement also amounts to an observation and opinion.  The claims could also be considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims 4, 11, and 13 and dependent claims 2, 3, 5-10, and 12 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2011/0119224, Mangione-Smith, et al., hereinafter Mangione-Smith.
8.	Regarding claim 1, Mangione-Smith discloses a medical user interface for the combined use of at least two medical examination systems, comprising: 
a display data interface to connect to a display and to send medical display data to be displayed on the display, (page 10, para. 155, The mobile control device 3 comprises a display unit 3Y which is designed in order to display to the user U1 data relating to the medical imaging apparatus 2 and/or the component of the medical imaging apparatus 2 and/or the examination and/or the patient); 
an input data interface to connect to an input device for receiving instructions of a user, (page 11, para. 176, The input facility 38 is designed in order to enter control information, for example image reconstruction parameters, examination parameters or the like. The output facility 39 is designed in particular in order to output control information, images and/or acoustic signals.); 
a communication interface to data connect with the medical examination systems, (page 11, para. 178, Use of the bidirectional communication protocol means for example that in addition to the data which relates to control of the component and which is transferred from the mobile control device 3 to the control unit 35 further data which relates for example to the state of one or more components of the medical imaging apparatus 2 can be transferred to the mobile control device); and 
a computer to establish a data communication to the medical examination systems via the communication interface, (page 3, para. 37, Unless specifically stated otherwise, or as is apparent from the discussion, terms such as “processing” or “computing” or “calculating” or “determining” of “displaying” or the like, refer to the action and processes of a computer system, or similar electronic computing device/hardware, that manipulates and transforms data represented as physical, electronic quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices.), and to: 
a) create the display data and send the display data to the display, (page 4, para. 48, The computer processing device also may access, store, manipulate, process, and create data in response to execution of the software, and page 5, para. 66, The mobile control device can in particular comprise a display unit which is designed in order to display to the user data relating to the medical imaging apparatus and/or the component of the medical imaging apparatus); 
b) process the instructions from a user, (page 4, para. 46, Additionally, the computer programs, program code, instructions, or some combination thereof, may be loaded into the one or more storage devices and/or the one or more processors from a remote computing system that is configured to transfer and/or distribute the computer programs, program code, instructions, or some combination thereof, over a network); and 
c) send control data to the medical examination systems, or to receive and process medical examination data received from the medical examination systems, (page 11, para. 177, The data transfer unit comprises the data transfer module 3T of the mobile control device 3 and the data transfer module 30T of the control facility 30, wherein each of the data transfer modules 3T and 30T is designed in each case in order to send and/or receive the data. ).
9.	Regarding claim 2, Mangione-Smith discloses the interface of claim 1 as described above.  Mangione-Smith further discloses to provide: 
a patient mode, wherein access to a number of medical examination systems is restricted and examination data is collected for an individual patient, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed.); or 
an operator mode, wherein access to the medical examination systems and access to patient data is restricted according to access rights of a specific user, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed).
10.	Regarding claim 3, Mangione-Smith discloses the interface of claim 1 as described above.  Mangione-Smith further comprising: 
a data interface to access sensor data from a camera, a GPS-sensor, a gyroscope, an RFID-sensor, or a sensor of a mobile computing or telecommunication device, (page 5, para. 64, The mobile control device can in particular comprise a first audio interface which is designed in order to receive acoustic signals from the user and/or to output acoustic signals to the user.), 
wherein the computer is designed to track the position or the motion state of a patient or an operator position, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed, and page 7, para. 104, A position of the mobile control device can for example be understood as being a distance of the mobile control device from a reference location, for example on the gantry).
11.	Regarding claim 4, Mangione-Smith discloses a method for operating a medical user interface, comprising: 
providing the medical user interface for the combined use of at least two medical examination systems including a display data interface to connect to a display and to send medical display data to be displayed on the display, an input data interface to connect to an input device for receiving instructions of a user, a communication interface to data connect with the medical examination systems, and a computer to establish a data communication to the medical examination systems via the communication interface, (page 3, para. 37, Unless specifically stated otherwise, or as is apparent from the discussion, terms such as “processing” or “computing” or “calculating” or “determining” of “displaying” or the like, refer to the action and processes of a computer system, or similar electronic computing device/hardware, that manipulates and transforms data represented as physical, electronic quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices); 
determining the state of the input device, and if an instruction of the user is received, producing an output based on the instruction, (page 1, para. 11, wherein when the system is in an operating state the mobile control device and the control unit are coupled in such a manner that an actuation of the operating element causes the control signal to be output to the component via the control unit.); 
sending control data based on the instruction to at least one of the at least two medical examination systems, or receiving and processing medical examination data from the at least one of the at least two medical examination systems, (page 3, para. 37, Unless specifically stated otherwise, or as is apparent from the discussion, terms such as “processing” or “computing” or “calculating” or “determining” of “displaying” or the like, refer to the action and processes of a computer system, or similar electronic computing device/hardware, that manipulates and transforms data represented as physical, electronic quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices and page 11, para. 178, Use of the bidirectional communication protocol means for example that in addition to the data which relates to control of the component and which is transferred from the mobile control device 3 to the control unit 35 further data which relates for example to the state of one or more components of the medical imaging apparatus 2 can be transferred to the mobile control device); and 
displaying the processed medical examination data or data from the at least one of the at least two medical examination systems, (page 4, para. 48, The computer processing device also may access, store, manipulate, process, and create data in response to execution of the software, and page 5, para. 66, The mobile control device can in particular comprise a display unit which is designed in order to display to the user data relating to the medical imaging apparatus and/or the component of the medical imaging apparatus).
12.	Regarding claim 5, Mangione-Smith discloses the method of claim 4 as described above.  Mangione-Smith further discloses further comprising: 
processing and displaying patient specific information initially or in addition to an examination, wherein the patient is represented as a patient model or as an avatar, (Fig. 8, page 12, para. 186, The system 1 can in particular comprise a plurality of medical imaging apparatuses and a selection unit which is designed in order to select one medical imaging apparatus 2 from the plurality of medical imaging apparatuses on the basis of the context and/or on the basis of the pose of the mobile control module. The selection unit can for example be integrated into the mobile control device 3 and/or into a data processing system, which can be connected in particular to the mobile control device 3 and/or to the control units of the medical imaging apparatuses via a data transfer connection.).
13.	Regarding claim 6, Mangione-Smith discloses the method of claim 4 as described above.  Mangione-Smith further discloses further comprising: 
tracking the position or motion state of the patient, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed, and page 7, para. 104, A position of the mobile control device can for example be understood as being a distance of the mobile control device from a reference location, for example on the gantry), or 
tracking the examination or accommodation stations of the patient, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed, and page 7, para. 104, A position of the mobile control device can for example be understood as being a distance of the mobile control device from a reference location, for example on the gantry, page 12, para. 186, The system 1 can in particular comprise a plurality of medical imaging apparatuses and a selection unit which is designed in order to select one medical imaging apparatus 2 from the plurality of medical imaging apparatuses on the basis of the context and/or on the basis of the pose of the mobile control module. The selection unit can for example be integrated into the mobile control device 3 and/or into a data processing system, which can be connected in particular to the mobile control device 3 and/or to the control units of the medical imaging apparatuses via a data transfer connection).
14.	Regarding claim 7, Mangione-Smith discloses the method of claim 4 as described above.  Mangione-Smith further discloses further comprising: 
adding new examination data of a patient to present examination data, (page 5, para. 66,  The mobile control device can in particular comprise a display unit which is designed in order to display to the user data relating to the medical imaging apparatus and/or the component of the medical imaging apparatus.); and 
combining a part of the new examination data with a part of the present examination data with an individual time stamp, wherein these parts pertain to a same medical environment, a same disease, a same body region, or a same examination procedure, (page 7, para. 104, The determination of the pose can for example take place on the basis of a triangulation, a field strength measurement or a transit time measurement for a data transfer medium in particular in the case of an IR and/or wireless based data transfer. In particular, in relation to the pose region boundary the determination of the pose can for example be based on the detection of an electronic resonant circuit and/or switching circuit via an antenna system.).
15.	Regarding claim 8, Mangione-Smith discloses the method of claims 4 and 7 as described above.  Mangione-Smith further discloses wherein: 
the new examination data represent the difference of the current patient state according to the present examination data, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed, and page 7, para. 104, A position of the mobile control device can for example be understood as being a distance of the mobile control device from a reference location, for example on the gantry, page 12, para. 186, The system 1 can in particular comprise a plurality of medical imaging apparatuses and a selection unit which is designed in order to select one medical imaging apparatus 2 from the plurality of medical imaging apparatuses on the basis of the context and/or on the basis of the pose of the mobile control module. The selection unit can for example be integrated into the mobile control device 3 and/or into a data processing system, which can be connected in particular to the mobile control device 3 and/or to the control units of the medical imaging apparatuses via a data transfer connection), 
this difference is measured directly based on the present examination data or calculated from the new examination data and the present examination data, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed, and page 7, para. 104, A position of the mobile control device can for example be understood as being a distance of the mobile control device from a reference location, for example on the gantry, page 12, para. 186, The system 1 can in particular comprise a plurality of medical imaging apparatuses and a selection unit which is designed in order to select one medical imaging apparatus 2 from the plurality of medical imaging apparatuses on the basis of the context and/or on the basis of the pose of the mobile control module. The selection unit can for example be integrated into the mobile control device 3 and/or into a data processing system, which can be connected in particular to the mobile control device 3 and/or to the control units of the medical imaging apparatuses via a data transfer connection), and 
the new examination data are acquired with a point of care scanner or in the course of a point of care examination, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed, and page 7, para. 104, A position of the mobile control device can for example be understood as being a distance of the mobile control device from a reference location, for example on the gantry, page 9, para. 130, The movement of the transfer plate 12 in the first horizontal direction can in particular involve an insertion of the transfer plate 12 into the tunnel-shaped opening 9. The second horizontal direction can for example point from the tunnel-shaped opening 9 toward the examination table 11. The movement of the transfer plate 12 in the second horizontal direction can in particular involve a movement of the transfer plate 12 away from the tunnel-shaped opening 9., and page 12, para. 186, The system 1 can in particular comprise a plurality of medical imaging apparatuses and a selection unit which is designed in order to select one medical imaging apparatus 2 from the plurality of medical imaging apparatuses on the basis of the context and/or on the basis of the pose of the mobile control module. The selection unit can for example be integrated into the mobile control device 3 and/or into a data processing system, which can be connected in particular to the mobile control device 3 and/or to the control units of the medical imaging apparatuses via a data transfer connection).
16.	Regarding claim 9, Mangione-Smith discloses the method of claims 4, 7, and 8 as described above.  Mangione-Smith further discloses further comprising applying, in the course of examination, spatial localization with optimal pointspread function by: 
deriving information about a compartment of the patient from the present examination data, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed); 
determining an optimal sampling pattern for an acquisition of new examination data based on the derived information, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed); and 
controlling an examination of the patient with the determined sampling pattern, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed).
17.	Regarding claim 10, Mangione-Smith discloses the method of claim 4 as described above.  Mangione-Smith further discloses further comprising: 
providing or recording a first set of examination data from a first examination, (page 7, para. 101, A context which relates to the medical imaging apparatus and/or a medical examination that can be carried out and/or is at least partially carried out via the medical imaging apparatus can in particular comprise an information item which relates to a state of the medical imaging apparatus and/or of the component of the medical imaging apparatus and/or a status of the examination, for example steps of the examination already performed and/or steps of the examination yet to be performed); 
examining the set of first examination data for a local finding, (page 1, para. 4, It would thus be desirable for example in order to save time or also for reasons of patient safety, in particular in the event of an emergency, to be able to move the transfer plate as soon as the patient and/or the user enters the examination room. In the case of cultural or health restrictions it may likewise be expedient to control the patient positioning device from a position which is further away from the medical imaging apparatus.); 
determining a location in a patient of the local finding or defining a location in a patient by a user, (page 8, para. 107, the user is able to a large extent to independently choose and flexibly adjust his position and orientation relative to the gantry and/or relative to the patient positioning device during the examination); and 
recording a second set of examination data with a second examination, (page 8, para. 107, the user is able to a large extent to independently choose and flexibly adjust his position and orientation relative to the gantry and/or relative to the patient positioning device during the examination), 
wherein the region of interest of the second examination comprises the location in the patient, and the first set of examination data is more accurate than the second set of examination data, (page 8, para. 107, the user is able to a large extent to independently choose and flexibly adjust his position and orientation relative to the gantry and/or relative to the patient positioning device during the examination).
18.	Regarding claim 11, this claim is rejected for the same reasons above with regard to claims 1 and 4.
19. 	Regarding claim 12, Mangione-Smith discloses the device of claim 11 as described above.  Mangione-Smith further discloses designed to be attachable to and detachable from at least one of the at least two medical examination systems, and to accompany a patient while moving within a clinical environment or to be mountable on a patient bed, (page 8, para. 107, The user is for example thereby better able to adapt the workflow to the needs of the patient. For example, the user is able to a large extent to independently choose and flexibly adjust his position and orientation relative to the gantry and/or relative to the patient positioning device during the examination. The user is furthermore able to operate the mobile control device while walking or running, which offers a valuable time advantage in particular in emergency situations.).
20.	Regarding claim 13, Mangione-Smith discloses a non-transitory computer-readable medium having stored thereon program elements that, when executed by a computer, cause the computer to perform steps of the method according to claim 4, (page 3, para. 42, The software also may be distributed over network coupled computer systems so that the software is stored and executed in a distributed fashion. In particular, for example, software and data may be stored by one or more computer readable recording mediums, including the tangible or non-transitory computer-readable storage media discussed herein.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Method and apparatus for the management of data files (US 20010016822 A1) teaches a network system for storage of medical records. The records are stored in a database on a server. Each record includes two main parts, namely a collection of data elements containing information of medical nature for the certain individual, and a plurality of pointers providing addresses or remote locations where reside other medical data for that particular individual. Each record also includes a data element indicative of the basic type of medical data found at the location pointed to by a particular pointer. This arrangement permits a client workstation to download the record along with the set of pointers which link the client to the remotely stored files. The identification of the basic type of information that each pointer points to allows the physician to select the ones of interest and thus avoid downloading massive amounts of data where only part of that data is needed at that time. In addition, this record structure allows statistical queries to be effected without the necessity of accessing the data behind the pointers. For instance, a query can be built based on keys, one of which is the type of data that a pointer points to. The query can thus be performed solely on the basis of the pointers and the remaining information held in the record.
B.	Electronic healthcare information and delivery management system with an integrated medical search architecture and capability (US 20040260577 A1) teaches a computer-implemented method for integrating information into a medical workflow process. The method includes receiving data associated with a patient, initiating a computer search of information based on the received data associated with the patient, receiving search results from the computer search of information, and integrating the search results into the medical workflow process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624